

117 S2132 IS: IRS Customer Service Improvement Act
U.S. Senate
2021-06-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2132IN THE SENATE OF THE UNITED STATESJune 17, 2021Mr. Braun (for himself, Mr. Boozman, Mr. Cramer, Mr. Cruz, Mr. Scott of Florida, and Mr. Inhofe) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend title 5, United States Code, to limit the use of taxpayer funded union time for employees of the Internal Revenue Service, and for other purposes.1.Short titleThis Act may be cited as the IRS Customer Service Improvement Act.2.Limitation on taxpayer funded union official time for Internal Revenue Service employees(a)In generalSection 7131 of title 5, United States Code, is amended by adding at the end the following:(e)The authority provided under subsection (d) shall not apply with respect to the Internal Revenue Service, or an employee of the Internal Revenue Service, during the periods each year— (1)beginning on February 12 and ending on May 5; and(2)beginning on September 1 and ending on November 1..(b)Conforming amendmentSection 7131(d) of title 5, United States Code, is amended, in the matter preceding paragraph (1), by striking preceding and inserting other.(c)ApplicationThe amendments made by subsections (a) and (b) shall supersede the terms of any collective bargaining agreement (including a collective bargaining agreement that is in effect, as of the date of enactment of this Act) that are inconsistent with those amendments.